TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 5, 2019



                                     NO. 03-18-00495-CR


                                The State of Texas, Appellant

                                               v.

                         Pablo Daniel Calzada-Rodriguez, Appellee




     APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
               AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order granting a motion to suppress evidence rendered by the trial

court. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order granting a

motion to suppress evidence. Appellant shall pay all costs relating to this appeal, both in this

Court and the court below.